Filed:  October 25, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of the Compensation of
Barbara Johnson, Claimant.
BARBARA JOHNSON,
Petitioner on Review,
	v.
EASTERN OREGON STATE COLLEGE
and SAIF CORPORATION,
Respondents on Review.
(WCB 95-07224, 95-05888; CA A98381; SC S48663)
	En Banc
	On petition for review filed June 27, 2001.*
	Christopher D. Moore, Malagon, Moore, Johnson & Jensen,
Eugene, filed the petition for petitioner on review.
	No appearance contra.
	MEMORANDUM OPINION
	The appellate judgment is recalled.  The petition for review
is allowed.  The decision of the Court of Appeals is vacated. 
The case is remanded to the Court of Appeals for further
consideration in light of Koskela v. Willamette Industries, Inc.,
331 Or 362, 15 P3d 548 (2000).
	*Judicial review from the Workers' Compensation Board, 159 Or App 663, 978 P2d 451 (1999).